Atkinson, J.
It is declared in section 6 of the act approved August 14, 1913 (Acts 1913, pp. 123, 127) : “That the said board of county tax-assessors in each county shall meet each year within ten days from the date of the closing of the tax returns for the current year, to receive and inspect the tax returns to be laid before them by the tax-receiver as hereinbefore provided. It shall be the duty of said board to examine all the returns of both real and personal property of each taxpayer; and if in the opinion of the board any taxpayer has omitted from his returns any property that should be returned, or has failed to return any of his property at a just and fair valuation, the said board shall correct such returns and shall assess and fix the just and fair valuation to be placed on said property, and shall make a note thereof and attach the same to such returns. . . If any taxpayer is dissatisfied with the action of said board, he may, within ten days from the giving of said notice in case of residents, and within twenty days in ease of nonresidents of the county, give notice to said board that he demands an arbitration, giving at the same time the name of his arbitrator; the board shall name its arbitrator within three (3) days thereafter; and these two shall select a third, a majority of whom shall fix the assessments and the property on which said taxpayer shall pay taxes, and said decision shall be final, except so far as the same may be affected by the findings and orders of the State tax-commissioner as hereinafter provided. The said arbitrators shall be freeholders of the county, and shall render their decision within ten days from the date of the naming of the arbitrator by the said board; else the decision of said board shall stand affirmed and shall be binding in the premises.” Held:
1. The question as to constitutionality of a part of the act above mentioned was not referred to or in any manner insisted upon in the brief of the attorney for the plaintiff in error, and will be treated as abandoned.
2. At the interlocutory hearing for injunction the judge was authorized to find, on conflicting evidence, that the arbitrators selected by the parties selected a third arbitrator, and that the relationship of the third arbitrator to the tax-collector was unknown to the board of tax-assessors or to the arbitrator selected by them, but was known by the property-owner and the arbitrator selected by him, and that no objection was made by either of them to the said third ai'bitrator on the ground of his disqualification, but that with knowledge of such disqualification they assented to his appointment to serve in the matter.
3. On conflicting evidence the judge ivas authorized to find against the *772contention of the plaintiff that he did not have the amount of money for which he was being taxed.
No. 5270.
February 18, 1927.
4. Irrespective of whether the judge at the interlocutory hearing was authorized by the evidence to hold that the property-owner was liable to pay taxes on the amount of money for which his tax return had been increased, the judge was authorized to find that he had, by his failure to attend the hearing on the date last fixed by the arbitrators, abandoned his demand for an arbitration which he was entitled to under the statute, even if under the facts of the case he could have had a hearing after the expiration of the ten days fixed by statute for such hearing.
5. The judge did not err in refusing a temporary injunction.

Judgment affirmed.


All the Jusliees concur.

Russell, O. J., concurs only in the result.
II. B. Moss, for plaintiff.
J. Z. Foster, for defendants.